DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed March 09, 2021 has been entered.
The terminal disclaimer filed March 03, 09, 20201 has been approved.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The objection to the claims due to informalities, as well as the rejection under 35 U.S.C. § 112(b), are withdrawn in response to the amendment to the claims.
The double patenting rejections are withdrawn in response to the terminal disclaimer.
With regard to the rejection under 35 U.S.C. § 102(a)(1), Applicant’s arguments have been fully considered, but they are not persuasive for at least the following reasons.  Applicant argues that Sauer does not disclose “generating a parameterized representation of the anatomical structure based on the one or more geometric labels and the received plurality of images.”  The Examiner disagrees.  Sauer discloses the limitation in paragraph [0027] as follows:  
	a) The claimed “generating a parameterized representation” corresponds to the “geometric/anatomic surface model”, i.e., the model represents an anatomical structure (e.g., an artery), wherein the parameters are, for example, vertices, boundary points and boundaries. 
b) The claimed “geometric labels” corresponds to the annotated training data, wherein the term “annotated” implies labels.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 28-34, 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150359601 to Sauer et al. (hereinafter referred to as “Sauer”).
As to claim 21, Sauer discloses a computer-implemented method of performing probabilistic segmentation in anatomical image analysis, the method comprising:
	receiving a plurality of images of an anatomical structure ([0027], the images comprising the annotated training data);
	receiving one or more geometric labels of the anatomical structure ([0027], annotations within the annotated training data);

	receiving an image of a patient's anatomy ([0019]);
	computing a probability distribution for a patient-specific segmentation boundary of the patient's anatomy, based on the parameterized representation ([0027], probability distribution corresponding to range of acceptable boundary points); and
	generating a segmentation boundary based on the probability distribution ([0030]; [0021]).
As to claim 22, Sauer discloses the method of claim 21, further comprising:
	computing a statistical confidence value based on the probability distribution ([0027]).
As to claim 23, Sauer discloses the method of claim 22, further comprising:
	generating an interactive user interface or prompt based on the statistical confidence value ([0041]-[0042]). 
As to claim 24, Sauer discloses the method of claim 22, further comprising:
	predicting a physiological or biomechanical property of the patient's anatomy, based on the statistical confidence value ([0037]).
As to claim 25, Sauer discloses the method of claim 21, further comprising:
	segmenting the image of the patient's anatomy, based on the segmentation boundary ([0042]-[0043]).
As to claim 26, Sauer discloses the method of claim 21, wherein the geometric labels include annotations of a vessel lumen boundary, centerline, surface, or a combination thereof ([0027]).
As to claim 28, Sauer discloses the method of claim 21, further comprising:
	generating the segmentation boundary further using surface reconstruction ([0024], geometric surface model). 
As to claim 29, Sauer discloses a system (Fig.7) for performing probabilistic segmentation in anatomical image analysis, the system comprising:
	at least one server ([0054]) storing instructions ([0057]) for performing probabilistic segmentation in anatomical image analysis ; and
	at least one processor configured to execute the instructions to perform a method including ([0057]):
	receiving a plurality of images of an anatomical structure ([0027], the images comprising the annotated training data) ;
	receiving one or more geometric labels of the anatomical structure ([0027], annotations within the annotated training data);
	generating a parametrized representation of the anatomical structure based on the one or more geometric labels and the received plurality of images ([0027]: geometric model of an anatomical structure, e.g., a blood vessel; vertices, boundary points and boundaries are parameters; “annotated training data” includes images, and provides geometric labels since “annotated” implies labels; determines candidate locations for each vertex, and determines range of acceptable boundary points from the annotated data);
	receiving an image of a patient's anatomy ([0019]);

	generating a segmentation boundary based on the probability distribution ([0030]; [0021]).
As to claim 30, Sauer discloses the system of claim 29, wherein the system is further configured for:
	computing a statistical confidence value based on the probability distribution  ([0027]).
As to claim 31, Sauer discloses the system of claim 30, wherein the system is further configured for:
	generating an interactive user interface or prompt based on the statistical confidence value ([0041]-[0042]).
As to claim 32, Sauer discloses the system of claim 30, wherein the system is further configured for:
	predicting a physiological or biomechanical property of the patient's anatomy, based on the statistical confidence value ([0037]).
As to claim 33, Sauer discloses the system of claim 29, wherein the system is further configured for:
	segmenting the image of the patient's anatomy, based on the segmentation boundary ([0042]-[0043]).
As to claim 34, Sauer discloses the system of claim 29, wherein the geometric labels include annotations of a vessel lumen boundary, centerline, surface, or a combination thereof ([0027]).
As to claim 37, Sauer discloses a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for a method of performing probabilistic segmentation in anatomical image analysis ([0057]), the method comprising:
	receiving a plurality of images of an anatomical structure ([0027], the images comprising the annotated training data);
	receiving one or more geometric labels of the anatomical structure ([0027], annotations within the annotated training data);
	generating a parametrized representation of the anatomical structure based on the one or more geometric labels and the received plurality of images ([0027]: geometric model of an anatomical structure, e.g., a blood vessel; vertices, boundary points and boundaries are parameters; “annotated training data” includes images, and provides geometric labels since “annotated” implies labels; determines candidate locations for each vertex, and determines range of acceptable boundary points from the annotated data);
	receiving an image of a patient's anatomy ([0019]);
	computing a probability distribution for a patient-specific segmentation boundary of the patient's anatomy, based on the parameterized representation ([0027], probability distribution corresponding to range of acceptable boundary points); and
	generating a segmentation boundary based on the probability distribution ([0030]; [0021]).
As to claim 38, Sauer discloses the non-transitory computer readable medium of claim 37, the method further comprising: 
	computing a statistical confidence value based on the probability distribution ([0027]).
As to claim 39, Sauer discloses the non-transitory computer readable medium of claim 38, the method further comprising:
	generating an interactive user interface or prompt based on the statistical confidence value ([0041]-[0042]).
As to claim 40, Sauer discloses the non-transitory computer readable medium of claim 37, the method further comprising:
	segmenting the image of the patient's anatomy, based on the segmentation boundary ([0042]-[0043]).

Allowable Subject Matter
Claims 27, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665